Citation Nr: 9934387	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-06 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, with 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired in January 1968 after more than 28 years 
of active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision from the 
Department of Veterans Affairs (VA) Oakland, California 
Regional Office (RO), which denied entitlement to service 
connection for coronary artery disease, status post 
myocardial infarction, with hypertension.

The Board notes that in a June 1997 rating decision, the RO 
granted entitlement to service connection for bilateral hip 
arthralgia, evaluated as noncompensable, and for low back 
pain with marked spondylosis deformans and scoliosis, 
evaluated as 40 percent disabling.  The veteran has not 
submitted a notice of disagreement as to that determination.  



FINDING OF FACT

Competent medical evidence of a nexus between the veteran's 
coronary artery disease, status post myocardial infarction, 
with hypertension and an incident of service has not been 
presented.



CONCLUSION OF LAW

The claim of entitlement to service connection for coronary 
artery disease, status post myocardial infarction, with 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are silent for treatment, complaints, 
defects, or diagnoses related to the heart.  A June 1938 
report of physical examination reflects a normal 
cardiovascular system.  The veteran's blood pressure was 
noted as 124 systolic and 70 diastolic.  Upon retirement 
examination dated in August 1967, an electrocardiogram (EKG) 
was noted as within normal limits and the veteran's blood 
pressure was noted as 132 systolic and 88 diastolic.

Naval hospital records dated from January 1970 to November 
1990 reflect treatment for an acute myocardial infarction and 
ventricular fibrillation, secondary to the myocardial 
infarction, in January 1970.  The veteran was treated for a 
possible subsequent myocardial infarction in August 1971.  A 
clinical record dated in December 1971 noted that the veteran 
was doing quite well with no chest pain, no paroxysmal 
nocturnal dyspnea, or ankle edema.  A diagnosis of 
arteriosclerotic heart disease was noted.  Relevant clinical 
records dated in 1975 reflect impressions of asymptomatic 
arteriosclerotic heart disease and controlled mild 
hypertension.  A May 1989 clinical record reflects an 
assessment of rule out cerebrovascular accident.  A 
subsequent clinical record also dated in May 1989 reflects an 
impression of a transient ischemic attack.  

Private clinical records dated from July 1991 reflect a 
history of a myocardial infarction twenty years earlier and a 
small transient ischemic attack two years earlier.  The 
veteran denied symptoms of angina or intermittent 
claudication.  It was noted that an EKG showed a possible old 
myocardial infarction on the left.  

A private October 1995 carotid duplex scan reflects an 
impression of no evidence of a hemodynamically significant 
lesion of either the right or left common, internal, or 
external carotid arteries.  A small amount of plaguing was 
noted in the right carotid artery.  A treadmill exercise 
report of the same date reflects no EKG evidence of exercise-
induced myocardial ischemia and moderate reduction in 
exercise tolerance.

A private October 1995 nuclear medicine report reflects an 
impression of an abnormal post-exercise study demonstrating a 
fixed apical inferior defect, which was moderate to small in 
size and not reversible, and evidence of normal overall 
cardiac left ventricular function with gated single photon 
emission computed tomography evaluation.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d) (1999).  In the alternative, service connection may 
be established by a continuity of symptomatology between a 
current disorder and service.  38 C.F.R. § 3.303(d); Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991).  Lay observations of 
symptomatology are pertinent to the development of a claim of 
service connection if corroborated by medical evidence.  See 
Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).

Service connection may be granted for cardiovascular disease, 
including hypertension, if manifested to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992). 

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. §  5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Analysis

The veteran contends that he suffered a heart attack in April 
1968 and again in January 1970.  The veteran reported that he 
has been unable to locate records of medical treatment at a 
naval facility in April 1968.  The veteran further contends 
that he should have requested an EKG in April 1968, but did 
not realize until January 1970, that the symptoms he 
experienced in 1968 were those of a heart attack.  The 
veteran asserts that physicians were remiss in failing to 
examine his heart after the April 1968 episode.  The veteran 
therefore asserts that because his heart condition manifested 
itself within one year of his discharge from service, service 
connection is warranted.

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
coronary artery disease, status post myocardial infarction 
with hypertension, is not warranted.  

Unfortunately, the claim for service connection for a heart 
condition is supported solely by the contentions of the 
veteran.  The veteran contends that the April 1968 incident 
was a heart attack or at least a manifestation of a heart 
problem.  However, that contention is not supported by any 
competent medical evidence or opinion of record.  
Additionally, the medical evidence of record does not note, 
indicate, or refer to a heart condition or myocardial 
infarction prior to January 1970.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has made it clear that 
a lay party is not competent to provide probative evidence as 
to matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  Consequently, the 
veteran is not competent to diagnose a myocardial infarction 
or other heart condition.  Additionally, his lay assertion 
that his heart condition was caused by his active service is 
neither competent nor probative of the issue in question.  
While the veteran is competent to testify regarding the 
events that are alleged to have occurred during his active 
service, he is not competent to diagnose the etiology of his 
own heart condition.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Fluker v. 
Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); 
and Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).

The Board notes that in a February 1999 written argument, the 
veteran's representative maintained that if the Board found 
the veteran's claim was not well grounded, a remand was 
required under the substantive provisions of the Veterans 
Benefits Administration Manual M21-1 requiring that full 
development of all claims be undertaken.  However, the Court 
has observed that the decision by the United States Court of 
Appeals for the Federal Circuit in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997) makes it clear that the statutory duty 
to assist does not attach until a well-grounded claim has 
been submitted.  See Carbino v. Gober, 10 Vet. App. 507 
(1997).  The Board is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that the claim is not well-grounded.  The Board is not bound 
by an administrative issuance that is in conflict with 
binding judicial decisions, and the Court's holdings on the 
issue of the duty to assist in connection with the well-
grounded claim determination are quite clear.  See Morton v. 
Brown, 12 Vet. App. 477 (1999); 38 C.F.R. § 19.5 (1998).  
Therefore, the Board has determined that in the absence of a 
well-grounded claim, VA has no duty to assist the veteran in 
developing his case and a remand is not warranted.

Thus, in the absence of competent medical evidence of a nexus 
between the veteran's coronary artery disease, status post 
myocardial infarction, with hypertension and an incident of 
service, the claim is not well grounded and must be denied.




ORDER

The claim of entitlement to service connection for coronary 
artery disease, status post myocardial infarction, with 
hypertension is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

